DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/07/2022. As directed by the amendment - claims 1-3 are amended. Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the non-final office action mailed 07/07/2022. However, a new rejection is made in view of Kurihara.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on 09/14/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    796
    714
    media_image1.png
    Greyscale

Annotated Figure 2 from Kurihara.

    PNG
    media_image2.png
    304
    603
    media_image2.png
    Greyscale

Annotated Figure 2 from Kurihara.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (WO 2019009266, with citations taken from corresponding U.S. 2021/0048017).
Regarding claim 1, Kurihara discloses: 
A solenoid valve (1), comprising:
a valve portion 10
a solenoid portion 30 (see paragraph 0051)
wherein the valve portion (10) includes a tubular sleeve (see annotated figure above) extending along an axial direction
a valve body (21) that is inserted into the sleeve (see annotated figure above) and slides in the axial direction (see paragraph 0051)
the solenoid portion (30) includes a tubular coil portion (35) that generates magnetic force when energized (see paragraph 0051)
a magnetic yoke (see annotated figure above) that have a side surface portion along the axial direction and a bottom portion formed along a direction intersecting the axial direction, and that accommodates the coil portion 35
a columnar plunger (32) that slides in the axial direction (see paragraph 0051)
a shaft (36) that is arranged between the plunger (32) and the valve body (21) in the axial direction and that moves the valve body (21) in the axial direction according to a sliding of the plunger 32 (see paragraph 0051)
a stator core (31a) that has a core shaft hole (31h) formed in the axial direction, accommodates at least a part of the shaft (36) and the plunger (32) in the core shaft hole (31h), and slides the plunger (32) in the axial direction by the magnetic force generated by the coil portion 35 (see paragraph 0051)
a base portion (31d) made of a cylindrical magnetic material and having a base shaft hole (interior of 31d)
a sleeve end portion (see annotated figure above), which is an end portion of the sleeve (see annotated figure above) on a solenoid portion (30) side in the axial direction, is accommodated in the base shaft hole (interior of 31d), and an end outer peripheral surface, which is an outer peripheral surface of the sleeve end portion (see annotated figure above), is fastened
a core end portion (see annotated figure above), which is an end portion of the stator core (31a) on a valve portion side in the axial direction, is accommodated in the base shaft hole (interior of 31d)
in a radial thickness of the sleeve (see annotated figure above), a thickness of a first part (see annotated figure above) of the sleeve (see annotated figure above) located at the end outer peripheral surface is smaller than a thickness of a second part (see annotated figure above) of the sleeve (see annotated figure above) located at a sliding portion of an inner peripheral surface of the sleeve (see annotated figure above), which is a portion on which the valve body (21) slides
a space (see annotated figure above) is provided between a radially inner side of the first part (see annotated figure above) of the sleeve (see annotated figure above) located at the end outer peripheral surface and the valve body (21) so that the thickness of the first part (see annotated figure above) of the sleeve (see annotated figure above) is smaller than the thickness of the second part (see annotated figure above) of the sleeve (see annotated figure above)
Regarding claim 2, Kurihara discloses:
Wherein a groove (see annotated figure above) is formed on the inner peripheral surface of the sleeve (see annotated figure above), and on a part of the sleeve (see annotated figure above) at an end portion on a sliding portion side in the axial direction in a portion continuous in the axial direction from the first part (see annotated figure above) of the sleeve (see annotated figure above) located at the end outer peripheral surface to the second part (see annotated figure above) of the sleeve (see annotated figure above) located at the sliding portion
Regarding claim 3, Kurihara discloses:
wherein a groove (see annotated figure above) is formed in a radial direction at a position of between the first part (see annotated figure above) of the sleeve (see annotated figure above) located at the end outer peripheral surface and the second part (see annotated figure above) of the sleeve (see annotated figure above) located at the sliding portion in the axial direction
Regarding claim 4, Kurihara discloses:
wherein the base portion (31d) includes a first tubular portion (see annotated figure above) to which the end portion of the sleeve (see annotated figure above) is press-fitted and the end outer peripheral surface is fastened, and a flange portion (see annotated figure above) protruded in the axial direction with respect to the first tubular portion (see annotated figure above), and the flange portion (see annotated figure above) has an outer diameter larger than an outer diameter of the first tubular portion (see annotated figure above), accommodates at least a part of the core end portion (see annotated figure above), and is in contact with the yoke (see annotated figure above)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753